                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-322-GCM

 TAMMY RODDY,

                   Plaintiff,

 v.
                                                         ORDER
 COLUMBUS MCKINNON CORP.,

                   Defendant.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Joshua H. Viau, filed August 15, 2019 (Doc. No. 6).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Viau is admitted to appear before this court

pro hac vice on behalf of Defendant, Columbus McKinnon Corp..

       IT IS SO ORDERED.


                                         Signed: August 19, 2019
